Case 8:19-cr-00388-MSS-AEP Document 18 Filed 09/15/19 Page 1 of 3 PageID 55




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

  UNITED STATES OF AMERICA

         v.                                 CASE NO. 8:19-cr-388-T-35AEP

  NELSON ISRAEL ALFARO,
     and
  GILBERTO EDUARDO DE LOS RIOS
      a/k/a “Kiko”

                             JOINT STATUS REPORT

         Pursuant to the Pretrial Discovery Order and Notice of Trial and Status

  Conference (Doc. 15), the parties hereby provide the following joint status

  report pertaining to the above-described case with defendant Nelson Israel

  Alfaro: 1

         1.     A brief summary of the case’s status and number of remaining

  defendants (and the number of fugitives). On August 29, 2019, a federal

  grand jury indicted attorney Nelson Israel Alfaro and Gilberto Eduardo De

  Los Rios for conspiracy to defraud the United States, obstruct justice, and

  make false statements to federal law enforcement officers. The grand jury

  also charged Alfaro and De Los Rios with six substantive counts of

  obstruction of justice and making false statements to federal law enforcement


         1
                Because De Los Rios has not been arraigned yet, this joint status
  report only pertains to Alfaro and the United States.
Case 8:19-cr-00388-MSS-AEP Document 18 Filed 09/15/19 Page 2 of 3 PageID 56




  officers. Subsequently, on September 9, 2019, Alfaro appeared before U.S.

  Magistrate Judge Anthony E. Porcelli for his initial appearance, bond hearing,

  and arraignment. Alfaro is on pretrial release pending trial.

          The FBI arrested De Los Rios in Miami on September 9, 2019. U.S.

  Magistrate Judge Edwin G. Torres held an initial appearance for De Los Rios,

  ordering his release on a $50,000 secured bond with GPS monitoring. De

  Los Rios has yet to appear in the Middle District of Florida for arraignment.

          Discovery is due to Alfaro on September 19, 2019. The United States

  will provide Alfaro with discovery in a timely fashion, along with a proposed

  plea agreement.

          2.    The possibility, if known, of a plea agreement as to each

  defendant. The United States is in the process of drafting a plea agreement

  and will tender it to Alfaro next week. The United States has not entered into

  any plea discussions with De Los Rios, but anticipates doing so upon his

  appearance in Tampa.

          3.    The number of days for trial each side requires. If this case

  goes to trial—which seems unlikely—the government’s case will take no more

  than five days and Alfaro’s case will not exceed two days, for a total of seven

  days.




                                         2
Case 8:19-cr-00388-MSS-AEP Document 18 Filed 09/15/19 Page 3 of 3 PageID 57




         4.     A list of all pending motions, the dates on which they were

  filed and whether they are ripe for determination. None.

         5.     A brief explanation as to whether a potential speedy trial

  problem exists. With Alfaro’s and De Los Rios’s initial appearances on

  September 9, 2019, speedy trial runs on Monday, November 18, 2019. There

  are no speedy trial issues at this time.

                                             Respectfully submitted,

                                             KARIN B. HOPPMANN
                                             Attorney for the United States,
                                             Acting Under Authority Conferred
                                             By 28 U.S.C. § 515


  By:    s/Henry Bell                  By: s/Simon Gaugush
         Henry Bell                         Simon A. Gaugush
         Bell Rosquete Reyes                Assistant United States Attorney
         Florida Bar No. 90689              Florida Bar No. 440050
         999 Ponce de Leon Blvd.            400 N. Tampa Street, Suite 3200
         Suite 1120                         Tampa, Florida 33602-4798
         Coral Gables, FL 33134             Telephone: (813) 274-6000
         Tel. (305) 570-1610                Facsimile: (813) 274-6358
         Fax (305) 570-1599 (f)             E-mail: simon.gaugush@usdoj.gov
         Email: hbell@brresq.com




                                             3
